Title: From John Adams to Robert R. Livingston, 2 August 1783
From: Adams, John
To: Livingston, Robert R.


          Sir
            The Hague August 2 1783
          Mr: Berenger the Secretary of the French Legation has this Moment left me He came in to inform me of the News. The Empress of Russia has communicated, to the King of Prussia, a Treaty of Alliance between the Emperor of Germany and her, defensive against the Christian Powers and offensive against the Turk. The King of Prussia has answered her “That he is very sensible, upon this Communication as one is upon the Communication of Things of Great Importance.” Thus wrapped up in an impenetrable Reserve is this great Warrior and Statesman. We may discern by this Answer, what all the World new without it. viz that his Majesty has no Joy in this new Alliance. Still he expresses no Sorrow: and maintains a perfect Liberty to take which side he will, or neither, at his Pleasure; and the same Reserve he will probably hold to the End of the War. Mr. Berenger says, if Prussia is neutral, France must be so too, for she cannot cope by Land, with the two Empires. That this Republick is desired to declare, but does not choose it. That they are dissatisfied & the Republicans murmur a good deal and are wavering, and that the other Party will do nothing. That England hitherto has favoured an Accommodation between Russia and the Turk, & that the British Ambassador at Constantinople has co-operated with the French, to bring about an Accommodation. That the Turks have offered Russia the free Navigation of the black Sea, and Passage of the Dardanelles; and the Same with the free Navigation of the Danube to the Emperor. But they will not accept it, and are determined to drive the Turks from Europe. That France has determined to put her Army upon a War Footing, because it has been much neglected during the late War. That he believes France and Spain will Shut the Mediterranean against a Turkish Fleet, as Russia, Sweeden and Denmark, excluded Warlike Vessells from the Baltick in the last War. That this State of things gives him Great Pain and must embarass the Comte de Vergennes.— It is a great and difficult Question whether France should take a Side; if she does not, and the Empires should prevail, it will be an immense Aggrandisement of the House of Austria, which with Russia, will become two Great Maritime Powers. That England will act an insidious Part, pretend to favour Peace, secretly foment War, and join in it at the End, if she sees a favourable opportunity to crush France.
          These are Sensible Observations of Mr: Berenger, who added that a new difficulty in the Way of the definitive Treaty had arisen between England and Spain, respecting the Musqueto shore, so that more Couriers must go and return.
          I confess myself as much in Pain, at the state of Things as Mr: Berenger, and therefore I wish most ardently, that we may omit no proper Means of settling our Question with every Court in Europe, and especially our Plan of Commerce with Great Britain. if this is too long left in Uncertainty, the Face of Things may soon change, so as to involve us in the complicated, extensive and long War, which seems to be now opening.
          
          My Advices from England are, that Lord Sheffield, with his Friends Deane, Arnold, Skeene and P. Wentworth, are making a Party unfriendly to us. that the Ministry adopt their Sentiments and Measures. That Fox has lost his Popularity and devoted himself to North, who has the Kings Ear, and disposes of Places. That, Burke is Mad with Rage and Passion. That the Honest Men are much disgusted that there is no Parliamentary Reform, the Merchants that Commerce does not revive. The Monied Men at their Wits end, on account of the Conduct of the Bank, and the Army and Navy disbanding in a Spirit of revolt. That it is much to be feared that in a Year there will be a Convulsion in the State and public Credit ruined. That the present Ministry cannot stand, to the Meeting of Parliament, for that nothing has been or can be done by them.
          The Prospect of returning to Paris, and living there without my Family in absolute Idleness at a Time, when so many and so great Things want to be done for our Country elsewhere is very disagreeable; If we must live there, waiting for the moving of many Waters, and treaties are there to be negotiated, with the Powers of Europe, or only with Denmark and Portugal, I pray that we may be all joined in the Business, as we are in the Commission for Peace, that at least we may have the Satisfaction of knowing what is done, and of giving a Hint for the public Good, if any one occurs to us, and that we may not be made the Sport and Ridicule of all Europe, as well as of those who contrive such Humiliations for us. I declare I had rather be Door keeper to Congress, than live at Paris as I have done, for the last Six Months.
          With Great Respect I have the honour to be, / Sir, Your most obedient Humble Servant.
          John Adams.
        